Citation Nr: 1639816	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  06-36 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a back disorder, including as secondary to a service-connected left knee disability.


REPRESENTATION

Appellant represented by: Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel



INTRODUCTION

The appellant is a veteran (the Veteran) who had active duty service from November 1983 to March 1988.

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2016 Order of the United States Court of Appeals for Veterans' Claims (Veterans Court).  The appeal originated from an October 2005 rating decision of the RO in Detroit, Michigan.

In September 2009, the Veteran presented testimony at a Board hearing chaired by the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is associated with the claims file.

In a decision dated in December 2014, the Board denied this issue.  The Veteran appealed that decision to the Veterans Court.  In an Order dated in February 2016, pursuant to a Joint Motion for Remand, the Veterans Court vacated the Board's December 2014 decision and remanded this issue to the Board for additional development as stipulated in the Joint Motion.

The Veteran submitted additional medical evidence after the most recent Supplemental Statement of the Case.  While the Veteran waived his right to "further development under the VCAA," he did not waive his right to have the additional evidence referred to the RO for initial consideration.  However, as the claim on appeal is being granted, there is no prejudice in the Board's consideration of this evidence in the first instance.  

The Veteran submitted a VA Form 21-8940 (Application for Increased Compensation Based on Unemployability) in July 2016.  The Veteran's representative has argued that the matter of entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU) is a component of the service connection claim and has cited Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the holding in Rice pertains specifically to increased rating claims, not to service connection claims.  The Board makes no determination here regarding the appropriate rating to be assigned for the Veteran's back disability or any other disability.  Accordingly, the issue of TDIU entitlement is not a component of this appeal under the holding in Rice.  That matter is referred to the RO for any action that is deemed appropriate.  


FINDING OF FACT

The evidence in favor of a relationship or nexus between a current low back disorder and a service-connected disability has attained relative equipoise with the evidence against such nexus.  


CONCLUSION OF LAW

A low back disorder is proximately due to or a result of a service-connected disability.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2016); Allen v. Brown, 7 Vet. App.439, 448 (1995).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  

Under the regulation in effect at the time the Veteran filed his claim, service connection could be granted for a disability that was proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (as in effect prior to October 10, 2006).  That regulation was interpreted to permit service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App.439, 448 (1995).

The parties to the February 2016 Joint Motion have agreed that, in its December 2014 decision, the Board "failed to address whether a claim for secondary aggravation, under 3.310(b) was reasonably raised by the record."  The Board observes that the parties did not address or acknowledge the Board's discussion on Page 7 which specifically addressed whether the Veteran's low back disorder was worsened beyond normal progress by the service-connected left knee disability, and which found that such secondary aggravation was not substantiated.  

The Board also observes that the citation which the parties agreed should have been considered by the Board (38 C.F.R. § 3.310(b) was not in effect in its present form at the time the Veteran filed his claim.  Prior to October 10, 2006, the cited provision pertained to cardiovascular disease developing in veterans with service-connected amputations.  For claims filed prior to October 10, 2006, such as this one, the applicable law came from Allen, 7 Vet. App. at 448, which held that service connection is not only available for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  

Nevertheless, the Board is bound by the findings contained in the Joint Motion, as adopted by the Court.  See Chisem v. Gober, 10 Vet. App. 526, 527-8 (1997) (under the "law of the case" doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case, and therefore, Board is not free to do anything contrary to the Court's prior action with respect to the same claim).  

At the time of the December 2014 Board decision, the evidence included several medical opinions which were determined by the Board to provide probative evidence against direct service causation of the low back disorder and against secondary causation or aggravation of the Veteran's low back disorder by his service-connected left knee disability.  These included VA opinions dated May 2012 and October 2008.  Several private opinions were determined by the Board to be inconclusively worded and speculative.  

Since the case was remanded to the Board, the Veteran has submitted a medical opinion dated July 9, 2016, signed by D. Miller, M.D (VBMS record 07/26/2016).  That opinion provides a conclusively-worded statement relating the Veteran's low back disorder to the service-connected left knee disability.  Dr. Miller determined that the most appropriate diagnosis was mechanical low back syndrome and opined: "It is my medical opinion that it is at least as likely as not that the veteran's present thoracolumbar pathology/symptoms are the direct result of his service-connected left knee injury."  

The Board notes that the opinion of Dr. Miller was informed by a telephone interview with the Veteran and includes a detailed discussion of the pertinent evidence, including the conflicting opinions.  It also includes a rationale with appropriate references to medical literature and generally accepted medical principles.  To summarize the lengthy discussion provided in the opinion, Dr. Miller found that an unbalanced gait resulted from the Veteran's knee pain, which in turn caused a significant alteration in the mechanical forces transmitted through the lower extremities, into the pelvis, and subsequently the lumbar spine.  This alteration in mechanical forces was the cause of the Veteran's mechanical low back syndrome.

As there is now of record a non-speculative, clearly-reasoned, medical opinion in favor of service connection for a current low back disorder, the Board finds that the evidence in favor of the crucial element of nexus has attained relative equipoise with the evidence against nexus.  With resolution of all reasonable doubt in favor of the claim, the Board finds that there is a relationship between the current low back disorder and a service-connected disability.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Service connection for a low back disorder is therefore warranted.  

Duties to Notify and Assist

As the Board is granting the claim for service connection, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).


ORDER

Service connection for a low back disorder is granted.  



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


